Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/22 and 03/07/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A lens driving apparatus comprising: 
an upper elastic member disposed on the bobbin and coupled to the bobbin and the housing; a support member coupled to the upper elastic member and the substrate; and 
a damper disposed on the upper elastic member, 
wherein the upper elastic member comprises an external part coupled to the housing, an internal part coupled to the bobbin, a connection part connecting the external part and the internal part, a coupling part coupled to the support member, and a first extension part extending from the coupling part in the central direction of the upper elastic member and facing the external part, and 
wherein one surface facing the external part in the first extension part comprises a curved surface.”

Dependent Claims 2-12 and 19-20 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A lens driving apparatus comprising: 
an upper elastic member disposed on the bobbin and coupled to the bobbin and the housing; 
a support member coupled to the upper elastic member and the substrate; and 
a damper disposed on the upper elastic member, 
wherein the upper elastic member comprises an external part coupled to the housing, an internal part coupled to the bobbin, a connection part connecting the external part and the internal part, a coupling part coupled to the support member, a first extension part extending from the coupling part in the central direction of the upper elastic member and facing the external part, and a second extension part extending from the external part to a corner side of the housing and connected to the coupling part, and 
wherein the damper is disposed between the first extension part and the external part.”

Dependent Claims 14-18 are also allowed due to their dependence on allowed independent claim 13.

The following are the closest prior-art of record:

Ariji (US Pub No.: 2016/0025995A1) discloses a lens driving device that includes: a lens holder; a first coil wound onto the lens holder around the optical axis direction; a plurality of magnets having a first surface and a second surface perpendicular to the first surface, the magnets being disposed in a state in which the first surface opposes a circumferential surface of the first coil; a magnet holder that fixes the magnets apart from each other; a yoke constituting, together with the magnets, a magnetic circuit having a magnetic flux that traverses the first coil; a second coil provided opposite the second surface of the magnets; and a base on which the second coil is disposed. An auto-focus lens driving part that includes the lens holder, the first coil, the magnets, the magnet holder, and the yoke is held on the base so as to allow relative displacement in a direction perpendicular to the optical axis. A damper material is disposed between four lower protrusions of magnet holder and coil board. Outer tubular portion of magnet holder has four guide grooves that guide a dispenser for applying damper material. 

Park (US Pub No.: 2017/0146773A1) discloses a lens moving apparatus that includes a housing for supporting a first magnet, a bobbin having a first coil mounted on the outer circumferential surface thereof, the bobbin being configured to move in the housing in a first direction as the result of an electromagnetic interaction between the first magnet and the first coil, upper and lower elastic members coupled to the bobbin and the housing, a first circuit board connected to the upper elastic member, a second circuit board disposed under the housing, a second coil disposed on the second circuit board, an elastic supporting member for electrically connecting the first circuit board and the second circuit board or electrically connecting the elastic member and the second circuit board, and a first damper disposed on a portion of the elastic supporting member.


Murakami et al. (US Pub No.: 2017/0115466A1) disclose a lens driving device comprising: an autofocus driving unit; a Hall element which separates an autofocus magnet section in the optical axis direction and is disposed in a position corresponding to one opposing corner section of the autofocus magnet section and in a manner such that the detection direction matches the optical axis direction; a first position detection magnet which is disposed near the Hall element and in a manner such that the magnetisation direction matches the optical axis direction; and a second position detection magnet which has the same configuration as the first position detection magnet and is disposed in a point symmetrical position relating to the first position detection magnet and the optical axis direction. A damper is disposed between folded parts of an upper leaf spring and magnet holder. With this configuration, generation of unnecessary resonance (high-order resonance mode) is suppressed, and operation stability can be ensured. The damper can be readily applied by use of a dispenser.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697